IN THE SUPREME COURT OF PENNSYLVANIA


In the Matter of                           :   No. 2768 Disciplinary Docket No. 3
                                           :
ADAM LUKE BRENT                            :   Board File Nos. C1-20-540 and C1-20-730
                                           :
                                           :   (Supreme Court of New Jersey, D-80
                                           :   September Term 2019, and D-162
                                           :   September Term 2019)
                                           :
                                           :   Attorney Registration No. 90834
                                           :
                                           :   (Out of State)


                                         ORDER

PER CURIAM
       AND NOW, this 10th day of February, 2021, having failed to respond to a Notice

and Order directing him to provide reasons against the imposition of reciprocal discipline,

Adam Luke Brent is suspended from the practice of law for a period of three years in the

Commonwealth of Pennsylvania. He shall comply with all the provisions of Pa.R.D.E.

217.